Citation Nr: 0424150	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  00-09 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for a cervical spine 
disability, currently evaluated as 60 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from December 1972 to April 
1986.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, which denied a rating in excess of 60 percent for a 
cervical spine disability.  In March 2001, the Board remanded 
the matter for additional development of the evidence and due 
process considerations.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).

It is noted that in a January 2003 rating decision, the RO 
granted a temporary total rating for the veteran's cervical 
spine disability under 38 C.F.R. § 4.30, effective April 1, 
2002.  The 60 percent rating was continued from June 1, 2002.  
In February 2003, the veteran submitted a Notice of 
Disagreement with the RO's decision, arguing that he was 
entitled to an extension of his temporary total rating.  The 
RO issued a Statement of the Case addressing the matter in 
February 2004.  Because the veteran did not submit a 
substantive appeal (VA Form 9) within the applicable time 
period, however, this issue is not before the Board.  


FINDING OF FACT

The veteran's cervical spine disability is manifested by 
symptoms consistent with pronounced intervertebral disc 
syndrome, including radiating pain, limited motion, and 
numbness and tingling in the arms and hands, but his spine is 
not ankylosed, nor is the veteran bedridden or required to 
use long leg braces.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for a 
cervical spine disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (2002) and (2003) (effective September 
23, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003); 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5235 - 5243).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In April 2002 and February 
2004 letters, the RO notified the veteran of the information 
and evidence needed to substantiate and complete his claim, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter also generally advised the veteran to submit or 
identify any additional evidence he felt would support his 
claim.  Pelegrini v. Principi (Pelegrini II), 17 Vet. App. 
412 (2004).

Here, it is noted that the original rating decision on appeal 
which denied the veteran's claims was dated in January 2000, 
prior to the enactment of the VCAA.  Obviously, therefore, 
the veteran did not receive a VCAA notice prior to the 
initial rating decision denying his claim.  Nonetheless, the 
Board finds that the lack of such a pre-decision notice is 
not prejudicial to the veteran.  The VCAA notice was provided 
by the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran is represented and has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Indeed, in a March 2004 letter, the veteran 
specifically requested that the Board "adjudicate this claim 
and that it is not sent back to the RO."  Therefore, the 
Board concludes that to decide the appeal would not be 
prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO has duly requested all post-service VA and 
private medical records identified by the veteran.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2003).  After a review of the record in this case, the 
Board finds no indication of any available, pertinent, 
outstanding private medical evidence specifically identified 
by the veteran, nor is there any indication that outstanding 
Federal department or agency records exist that should be 
requested in connection with the claim.  38 U.S.C.A. 
§ 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 3.159(c)(1), (2) 
(2003).  

The record also shows that the veteran has been afforded VA 
medical examinations in connection with his claim.  38 C.F.R. 
§ 3.159(c)(4).  The reports of these examinations provide the 
necessary medical opinions as well as sufficient reference to 
the pertinent schedular criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  

I.  Factual Background

The veteran's service medical records show that in February 
1979, he was hit in the head during an altercation after 
leaving a bar.  The circumstances of the incident are vague, 
but the veteran was diagnosed as having a compression 
fracture at C5 and he underwent an anterior diskectomy with 
fusion at C4-C5.  He thereafter claimed to have neck pain and 
tingling in the arms.  In November 1985, a medical board 
recommended that the veteran be discharged from service as a 
result of his disabilities, including status post 1979 
anterior diskectomy and fusion C4-5, with mild radiculopathy.  

Following his separation from service, the veteran submitted 
an application for VA compensation benefits, claiming 
entitlement to service connection for a cervical spine 
disability.  

In connection with his claim, he was afforded a VA medical 
examination in June 1986.  At the examination, the veteran 
complained of constant pain in the back of the neck and 
shoulders.  He also claimed that if he turned his head the 
wrong way, he had tingling down the right arm.  Examination 
revealed range of motion of the cervical spine as follows:  
extension to 35 degrees, flexion to 30 degrees, and rotation 
to 45 degrees, bilaterally.  Sensation in the upper 
extremities was normal and grip strength was strong.  The 
impression was postoperative cervical diskectomy and anterior 
fusion, with radiculopathy.

In a December 1986 rating decision, the RO granted service 
connection for status post anterior diskectomy and anterior 
fusion of C4-C5 with radiculopathy, and assigned an initial 
20 percent rating.  

Subsequent VA medical records show that in July 1988, the 
veteran was hospitalized in connection with his complaints of 
pain in his neck and shoulders.  He also reported that with 
head turning, the pain radiated to the left arm and produced 
tingling in the fingers of the left hand.  A nerve root block 
of C7 was performed.  After an orthopedic consultation, 
additional neck surgery was indicated.  The procedures 
performed were:  Anterior cervical diskectomy at C6-7; nerve 
root decompression of C6-7; and fusion of C6-7, anteriorly, 
with left iliac crest bone graft.

In a follow-up visit to a VA outpatient clinic in September 
1988, the veteran stated that he had less than 1 percent of 
the preoperative pain, with no numbness; he felt very good.  
The next day at an orthopedic clinic, he reported that he had 
no pain, weakness or numbness.  Examination revealed that his 
strength was 5/5.  Sensory examination was also normal.  The 
veteran was advised to discontinue use of his cervical collar 
and was cleared to return to work, with light duty in one 
week and full duty one month later.  Similar findings were 
noted during a July 1989 examination in the orthopedic 
clinic.  The assessment was no neurologic sequelae.  

In September 1992, the veteran filed a claim for an increased 
rating.  In support of his claim, he submitted VA clinical 
records showing that in September 1992, he sought treatment 
for his cervical spine disability, stating that for the past 
six months, he had experienced a burning sensation in his 
neck radiating to the shoulder, aching in the right arm, and 
numbness in the fingers of the right hand.  The diagnosis was 
neuropathy.

At a VA spine examination in March 1993, the veteran claimed 
that in the past year, he had missed 10 days of work as an 
aircraft mechanic due to neck pain.  Examination revealed 
that range of motion of the cervical spine was restricted, 
with discomfort.  Sensation was decreased on the front and 
back of the neck and along the anterior chest and shoulder to 
the level of T3.  There was good grip with both hands and the 
veteran could elevate and depress both upper extremities 
against resistance.

At a VA neurological examination in March 1993, it was noted 
that an electromyelogram and nerve conduction studies had 
shown borderline median nerve neuropathy not due to carpal 
tunnel syndrome. The veteran complained of painful 
paresthesias, described as a burning sensation in the right 
side of the neck and tingling of the fingers of the right 
hand.  He had no other neurological complaints.  Examination 
revealed that pinprick and touch were diminished in the C4-5-
6-7 dermatome on the right upper extremity; the examination 
was otherwise unremarkable.  The diagnosis was radiculopathy, 
status post cervical laminectomy.

At a VA spinal cord examination in August 1993, the diagnosis 
was radiculopathy, status postoperative cervical laminectomy 
C4-C7, right anterior, with no evidence of disease or injury 
of the spinal cord found.

VA X-rays of the cervical spine in January 1994 showed 
postoperative changes, with osteoarthritis, fusion of the 
disc space between C4 and C5, and narrowing of the disc space 
between C5-6 and C6-7.

At a VA medical examination in April 1994, the veteran 
reported that he had recently been prescribed Darvocet and 
Valium for his cervical spine disability.  Range of motion of 
the neck was restricted, with a burning sensation on 
extension.  There was hypoesthesia along the shoulders, but 
sensation was intact to pinprick from the shoulders to the 
fingers, bilaterally.  There was some muscle spasm of the 
trapezius on the left, with some tenderness to deep 
palpation.

At a VA neurological examination in April 1994, sensory 
deficits of the left upper extremity were found, with 
diminished pinprick in the ulnar distribution.

In a May 1994 rating decision, the RO increased the rating 
for the veteran's cervical spine disorder to 40 percent.  He 
duly appealed, arguing that he was entitled to a 60 percent 
rating for his cervical spine disability.  

In connection with his appeal, he was afforded a VA 
neurological examination in March 1995, at which he stated 
that he continued to work full time as an aircraft mechanic, 
despite pain in his neck and shoulders.  He indicated that he 
tried to avoid raising his arms over his head, which 
exacerbated the pain.  The veteran's complaints included 
radiation of neck pain to the hands and numbness of the hands 
and shoulders.  Nerve conduction studies revealed a pattern 
consistent with cervical radiculopathy at C3-7.  It was noted 
that a CT scan had shown spinal stenosis at C3-4, secondary 
to posterior osteophytes and fusion of C4-5.  A myelogram 
showed C3-4 posterior osteophytes compromising the dural 
space and the spinal canal.  Examination showed that the only 
objective finding was diminished pinprick at all dermatomes 
of the left upper extremity.  

At a VA neurology clinic in May 1995, surgery was recommended 
as treatment for the veteran's complaints.  In June 1995, the 
preoperative diagnosis was cervical spondylosis with cord 
compression, C3-4.  The veteran underwent a C3-4 laminectomy.

At a VA medical examination in August 1995, the veteran's 
complaints included constant neck pain, as well as numbness 
and tingling of the last two fingers of each hand.  Diagnoses 
included limitation of motion of the neck, with muscle 
tautness in the left cervical paravertebral area and of the 
trapezius, and decreased sensation of the left upper 
extremity.

A VA MRI in June 1996 showed C4 fused to C5; anterior 
spurring at C3-4 and C5-6; and hard disc ridging at C3-4 and 
C6-7, with no cord compression or foraminal stenosis.

At a VA neurology clinic in December 1996, the veteran 
complained that his neck pain was worse.  He had numbness in 
both hands.  Range of motion of the neck was limited, with 
pain.  A hard cervical collar was prescribed.

In an August 1997 decision, the Board granted a 60 percent 
rating for the veteran's cervical spine disability.  In a 
September 1997 rating decision, the RO effectuated the 
Board's decision, assigning a 60 percent rating, effective 
June 28, 1994, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5293.

In April 1999, the veteran submitted a claim of entitlement 
to an increased rating for his cervical spine disability, 
claiming that his disability had increased in severity.  He 
stated that he had been scheduled for twice weekly physical 
therapy and had been taken off work for 30 days.  

In support of his claim, the veteran submitted an April 1999 
letter from a VA medical official indicating that the veteran 
needed to be off work for 30 days, from April 30, 1999, to 
May 31, 1999, for intensive rehabilitation.  Also submitted 
by the veteran were April 1999 VA X-ray and MRI studies 
showing spondylosis with postoperative changes of the 
cervical spine.

In support of the veteran's claim, the RO obtained VA 
clinical records, dated from May 1998 to May 1999.  In 
pertinent part, these records show that the veteran was 
treated during this period for his cervical spine disability.  
In May 1998, he received physical therapy, including 
stretching exercises, for neck pain.  In November 1998, he 
requested a refill of his medications of Valium and Tylenol 
#3.  At that time, it was noted that he was alert, oriented, 
and ambulating without difficulty.  In March 1999, he 
complained of increased daily pain in his neck, alleviated 
with motion and medication.  Again, it was noted that he was 
able to ambulate without difficulty.  Range of motion of the 
cervical spine was full.  The cervical spine was tender.  The 
assessment was chronic neck pain.  

When he was seen in April 1999, the veteran complained of 
radiating pain with occasional paresthesias.  He denied 
numbness and bowel or bladder problems.  Examination revealed 
decreased range of motion, tenderness, and no spasms.  
Sensation was intact and reflexes were normal in the upper 
extremities.  The assessments included chronic neck pain.  
Later that month, the veteran complained of worsening 
symptoms with numbness.  It was felt that he was not a 
surgical candidate and physical therapy was recommended.  The 
assessment was cervical radiculopathy and the veteran was 
given a referral to be off work for 30 days for 
rehabilitation.  Subsequent physical therapy records show 
that the veteran received traction, massage, heat, and range 
of motion exercise instruction.  He claimed that therapy 
resulted in no improvement of his symptoms.  

A May 1999 private MRI report showed that the cervical cord 
was grossly intact.  

In June 1999, the veteran was afforded a VA medical 
examination at which he reported that his neck pain had 
increased in the past five years.  He also reported more 
numbness, including an episode of numbness involving the 
entire left upper extremity and the left side of his face.  
The veteran reported that he was currently working and taking 
Valium and Tylenol #3.  Objective examination revealed 
anterior and posterior scars on the neck.  Active range of 
motion was limited.  Muscle strength was normal in the upper 
extremities and there was decreased sensation in sort of a 
peripheral distribution in the forearms, as well as through 
the left anterior chest and face.  Reflexes were hypoactive.  
The conclusion was that the veteran had severe cervical spine 
disease, but that the numbness in his face was unrelated to 
the cervical spine disability.

In a January 2000 rating decision, the RO confirmed and 
continued the 60 percent for the veteran's cervical spine 
disability.  

He duly appealed the RO's decision, arguing that he was 
entitled to a separate 30 percent rating for severe 
limitation of motion of the cervical spine under Diagnostic 
Code 5290, in addition to the 60 percent rating currently 
assigned for his intervertebral disc syndrome.  He further 
indicated that he had sharp pain in his neck, increased 
burning in his neck, shoulders and back, difficulty sleeping 
due to pain, and experienced an electrical shock sensation 
down his spine when sneezing.  The veteran also indicated 
that he had recently accepted a desk job, moving from his 
previous position as an airplane mechanic, due to neck pain.  
It is noted that over the course of the appeal, the veteran 
has also argued that he is entitled to separate compensable 
ratings based on degenerative arthritis, arthritis due to 
trauma, as well as an extraschedular rating.  

In pertinent part, VA clinical records dated from May 1999 to 
June 2002 show that the veteran continued to receive 
treatment for his cervical spine disability.  Diagnostic 
studies performed during this period, including X-ray and MRI 
studies, showed surgical changes, disc protrusions, and 
osteophyte formations, but no cord involvement.  His 
complaints included chronic pain in the neck radiating to the 
shoulders and arms.  In November 2001, the veteran indicated 
that he was unable to work as an airline mechanic secondary 
to pain and stiffness in his neck.  He also reported 
occasional paresthesias, but denied weakness and changes in 
bowel or bladder habits.  The assessment was chronic neck 
pain, post laminectomy syndrome.  The examiner indicated that 
it was reasonable for the veteran to be off work for two to 
three weeks more for physical therapy.  In December 2001, the 
veteran reported continued pain.  An MRI showed extensive 
surgical changes.  The spinal cord had a normal morphology 
and signal.  The veteran was referred for a cervical 
epidural.  He also asked for and was given an excuse from 
work for another month due to his cervical spine disability.  
In January 2002, it was noted that the veteran was 
considering a foraminotomy in light of his continued cervical 
spine symptoms.  The veteran also requested and was given an 
excuse from work for until further notice, pending his 
surgical evaluation.  

Thereafter, in a February 2002 letter, the veteran's 
physician indicated that the veteran had been diagnosed as 
having cervical degenerative disc disease with multiple 
neural foraminal narrowing.  It was noted that he complained 
of neck pain and radiculopathy to the upper extremities and 
was scheduled for a cervical nerve root ablation surgery in 
April 2002.  The physician indicated that the veteran should 
not continue working at his current position which required 
frequent repetitive neck movement until after he was 
recovered from the scheduled surgery.  

In April 2002, the veteran underwent an anterior C5-6 nerve 
root ablation, with no complications.  At a follow-up 
examination two weeks later, the veteran reported a 
significant reduction in his pain syndrome.  He was 
neurologically intact and denied weakness and sensory changes 
in his arms and legs.  He indicated that he was pleased with 
the results of the surgery and hoped to return to work in 
May.  In an April 2002 letter, the veteran's physician 
indicated that the veteran would be able to return to work on 
May 1, 2002.

In August 2002, the veteran underwent VA spine examination at 
which he reported that he had most recently undergone 
cervical spine surgery in April 2002, which had alleviated 
his shoulder pain somewhat, but had been of no benefit to his 
neck pain.  He stated that he currently worked as an 
inspector of airplanes, but was unable to position himself in 
tight spaces or use hand tools due to his neck disability.  
His current symptoms included constant aching pain of an 8, 
on a pain scale of 1 to 10.  The veteran stated that his pain 
increased with motion, sneezing or lifting.  He indicated 
that he also had episodes of radicular pain, as well as 
numbness in the forearms and fingers.  Examination revealed 
limited motion with marked pain, normal grip strength on the 
right, decreased grip strength on the left, and well healed 
surgical scars.  The scar over the posterior midline was 
markedly tender to palpation.  There was severe muscle spasm.  
Both upper arms were equal in circumference, with full, 
normal, pain-free motion of the shoulders, elbows, wrists, 
and small joints of the hands.  There was decreased sensation 
in the forearm and hand.  The veteran had no postural 
abnormalities and was able to ambulate fully, with no need 
for braces, cane, crutches or other supports.  
Neurologically, the left triceps reflex was reduced compared 
to the right side.  The diagnosis was cervical spine, status 
post four surgical procedures with persistent painful limited 
motion and radicular symptoms into the left arm and hand with 
resultant weakness of grip in the left hand and decreased 
sensation over the ulnar aspect of the forearm, hand, little 
and ring fingers.  The examiner indicated that the veteran's 
neck disability could be expected to worsen over the next two 
years.  

In a January 2003 rating decision, the RO granted a temporary 
total rating for the period from April 1, 2002, and continued 
the 60 percent rating from June 1, 2002.  In an April 2003 
rating decision, the RO assigned a separate 10 percent rating 
for tender surgical scarring of the cervical spine.  

An October 2003 MRI study showed surgical changes, including 
status post fusion at C4-5 and C6-7; degenerative disc 
disease at C3-4 with prominent anterior spurring and annular 
bulge, and a minimal mass which appeared to abut the cervical 
cord resulting in some posterior displacement; persistent 
uncovertebral spurring at the C6-7 fusion level; and mild 
uncovertebral spurring and posterolateral bulging of the 
annulus at the C7-T1 level.  

In a December 2003 letter, the veteran indicated that his 
April 2002 surgery had been "semi-successful" in reducing 
his pain for a short period of time.  He indicated, however, 
that his pain had returned and included areas of his neck, 
shoulders, back, arms, and legs.  He indicated that he had 
taken time off of work again due to pain.  

In January 2004, the veteran underwent a private neurological 
evaluation.  He reported pain in his neck, back, and left 
leg, as well as burning in the neck and arms.  He indicated 
that his hands went numb at night.  He also reported a 
history of multiple cervical fusions.  Physical examination 
revealed that cranial nerves II to XII were grossly normal.  
Sensory and motor examinations were also normal.  Deep tendon 
reflexes were 1+ and symmetrical and Babinski signs were 
absent.  Vibratory sense was intact.  The diagnoses were 
degenerated cervical disc C3-4, anterior fusions C4-5 and C6-
7, and prior cervical nerve root ablation.  The examiner 
concluded that the veteran had a very serious chronic problem 
and could consider foraminotomies.  

Subsequent VA clinical records show continued treatment for a 
cervical spine disability.  In February 2004, the veteran 
reported continued neck pain, which he rated as an 8 on a 
pain scale of 1 to 10.  He also indicated that on rare 
occasions, he had weakness in the upper extremities, although 
he denied changes in bowel or bladder habits.  The veteran 
also reported radiation of his pain into his shoulders, arms, 
chest and back, with occasional numbness and tingling.  The 
assessments were chronic neck pain, status post 4 cervical 
spine surgeries, status post spine epidurals with no relief, 
and post laminectomy syndrome/failed neck syndrome.  The 
physician indicated that from his point of view, the veteran 
could return to work with restrictions of no lifting in 
excess of 5 pounds, no prolonged stooping or neck 
flexion/rotational activities.  He indicated that the veteran 
could monitor his neck activities according to his tolerance.  
In March 2004, the veteran sought treatment, stating that he 
was no longer able to work as an aircraft inspector.  He 
indicated that since he stopped working, he had noticed a 
significant decrease in his pain.  He requested a letter of 
disability and a refill of his pain medications.  

In a March 2004 letter, the veteran's physician indicated 
that the veteran was currently taking medications to control 
pain which affected his alertness.  He indicated that the 
veteran was unable to perform work in relation to his job 
description because of his medical condition.  The physician 
also indicated that he was recommending that the veteran be 
evaluated by a medical disability specialist for a permanent 
disability.

Later that month, the veteran submitted an application for a 
total rating based on individual unemployability due to 
service-connected disability.  He indicated that he had been 
employed full time in his current position since February 
2001, although he had lost 12 months due to illness.  He 
indicated that he had not worked full time since December 
2003, and had been totally unable to work since March 2004.  

In an April 2004 rating decision, the RO granted a total 
rating based on individual unemployability due to service-
connected disability, effective March 26, 2004.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2003).  

In that regard, the U.S. Court of Appeals for Veterans Claims 
(Court) has emphasized that a claimant may not be compensated 
twice for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2003).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  

The regulations regarding intervertebral disc syndrome were 
revised during the course of this appeal  Under the rating 
criteria in effect prior to September 23, 2002, a maximum 60 
percent rating was assigned for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  

This was the maximum rating provided in the rating schedule 
for disabilities of the spine absent disabilities resulting 
in complete bony fixation (ankylosis) of the spine or cord 
involvement with the veteran being bedridden by the 
disability or requiring long leg braces.  See 38 C.F.R. 
4.71a, Diagnostic Codes 5285, 5286 (2002).

Under the regulations revised effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Under these criteria, when 
intervertebral disc syndrome is productive of incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a maximum 60 percent rating is assigned.  

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003) provides that when evaluating on the basis of chronic 
manifestations, the adjudicator is to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, a 
disability of the spine is evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 40 percent rating for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is warranted for 
unfavorable ankylosis of the entire spine, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

In pertinent part, notes following provide that the 
adjudicator is to evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  Note (1).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Note (5).  

The general formula for rating intervertebral disc syndrome 
based on incapacitating episodes provides that a maximum 60 
percent rating is warranted for disability productive of 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  

Note (1) provides that for purposes of evaluations under 
diagnostic code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. 

Note (2) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003), 
69 Fed. Reg. 32,449, 32,450 (June 10, 2004) (to be codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5235 - 5243).

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 2593 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was inadvertent and has now been corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004), a final correction that was 
made effective September 26, 2003.

III.  Analysis

Applying the criteria set forth above to the facts in this 
case, the Board finds that a rating in excess of 60 percent 
is not warranted, either under the old or the amended rating 
criteria.  

With respect to the old criteria, in effect prior to 
September 23, 2002, the veteran's cervical spine disability 
was evaluated as 60 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, pertaining to intervertebral 
disc syndrome.  This was the maximum rating available for 
intervertebral disc syndrome.  

Moreover, the Board notes that this was the maximum rating 
provided in the Rating Schedule for disabilities of the 
spine, other than disabilities which resulted in complete 
bony fixation (ankylosis) of the spine or disabilities 
manifested by cord involvement with the veteran being 
bedridden by the disability or requiring long leg braces.  As 
set forth above, the evidence in this case shows that the 
veteran's cervical spine is not ankylosed, nor is he 
bedridden or required to use long leg braces.  Thus, a rating 
in excess of 60 percent is not warranted.  See 38 C.F.R. 
4.71a, Diagnostic Codes 5285, 5286 (2002).

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59, but notes that a higher rating based on 
pain and functional loss is not available when the maximum 
disability rating available under the applicable diagnostic 
code has already been assigned.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997); VA O.G.C. Prec. Op. No. 36-97, 63 
Fed. Reg. 31,262 (1998).  Thus, a rating in excess of 60 
percent based on functional loss is not available.  

The Board has also considered the veteran's assertions to the 
effect that, in addition to his current 60 percent rating for 
intervertebral disc syndrome, he is also entitled to a 
separate 30 percent rating based on arthritis and severe 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5290.  

The Court has acknowledged that when a veteran has separate 
and distinct manifestations attributable to the same injury, 
he should be separately compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
see also Bierman v. Brown, 6 Vet. App. 125 (1994).  The 
evaluation of the same manifestations under various 
diagnoses, however, is prohibited by 38 C.F.R. § 4.14.  In 
that regard, the Court has held that a veteran may not be 
compensated twice for the same symptomatology as such a 
result would overcompensate him for the actual impairment of 
his earning capacity.  Id.  

In this case, the evidence does show that the veteran's 
cervical spine disability is manifested by arthritis, pain, 
and limited motion.  The provisions of Diagnostic Code 5293, 
however, encompass both the orthopedic and neurologic 
components of intervertebral disc syndrome.  Thus, the 
veteran's symptoms of pain and limited motion are already 
compensated by the currently-assigned 60 percent rating for 
intervertebral disc syndrome under Diagnostic Code 5293.  See 
VA O.G.C. Prec. Op. No. 36-97.  Therefore, his pain and 
limited motion do not constitute a separate and distinct 
disability and to compensate him again for these 
manifestations under Diagnostic Codes 5003, 5010, and 5290 
would constitute pyramiding.  See also Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  Thus, a separate 30 percent rating for 
arthritis and limitation of motion is not warranted.  

The Board has also considered that the neurologic and 
orthopedic components of the veteran's disability could be 
assigned separate evaluations based on arthritis, limitation 
of motion, and functional impairment of the cervical spine 
(Diagnostic Codes 5003 and 5290) combined with impairment of 
the peripheral nerves (Diagnostic Codes 8510 to 8514) without 
violating the rule against pyramiding.

In that regard, the record contains evidence that the 
veteran's cervical spine disability has been manifested by 
severe limitation, which warrants a maximum 30 percent rating 
under Diagnostic Code 5290.  Again, a higher rating based on 
pain and functional loss under 38 C.F.R. §§ 4.40, 4.45, and 
4.59 is not available when the maximum disability rating 
available has already been assigned.  Johnston, 10 Vet. App. 
at 85.

In addition, the record shows that the veteran complains of 
pain, tingling, and numbness radiating into the arms and 
hands.  Examinations have shown normal range of motion in the 
upper extremities.  In addition, although examinations have 
largely shown normal sensory and motor findings, there have 
also been findings of some decreased sensation and grip 
strength.  Given these findings, the actual functional 
impairment associated with either upper extremity is 
reflective of no more than mild incomplete paralysis and 
would warrant a rating of 20 percent for each extremity under 
the criteria for evaluating the peripheral nerves.  See 38 
C.F.R. § 4.124, Diagnostic Codes 8510 to 8514.  Therefore, a 
combined rating in excess of 60 percent would not be 
warranted, even if the veteran's neurologic and orthopedic 
manifestations were separately rated.  See 38 C.F.R. § 4.25.  

Turning to the amended criteria, the Board also finds that a 
rating in excess of 60 percent is not warranted.  Under the 
regulations revised effective September 23, 2002, a maximum 
60 percent rating for intervertebral disc syndrome is 
assigned when it is productive of incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Again, no higher rating is available.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

In addition, if the veteran's intervertebral disc syndrome is 
rated under the portion of the regulation where orthopedic 
symptoms are evaluated separately from neurological ones, for 
the reasons discussed above, a rating in excess would still 
not be warranted.  Note (2) following 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

With respect to the criteria in effect as of September 26, 
2003, the Board notes that a rating in excess of 60 percent 
is not warranted under the General Rating Formula for 
Diseases and Injuries of the Spine, as the evidence of record 
shows that the veteran's cervical spine disability is not 
manifested by unfavorable ankylosis of the entire spine.  In 
addition, for the reasons set forth above, rating the 
veteran's orthopedic and neurologic symptoms separately does 
not result in a rating in excess of 60 percent.  68 Fed. Reg. 
51,454, 51,458 (Aug. 27, 2003), 69 Fed. Reg. 32,449, 32,450 
(June 10, 2004) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5235-5243).

The Board has also considered the assignment of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1).  It is noted 
that effective March 26, 2004, the veteran was awarded a 
total rating based on individual unemployability due to 
service-connected disability; thus, consideration of an 
extraschedular rating after that date is not appropriate.  
See Aronson v. Brown, 7 Vet. App. 153, 155 (1994).  Prior to 
that date, the Board find that the evidence does not warrant 
referral for an extraschedular rating.  Although the record 
shows that the veteran's cervical spine disability interfered 
with his employment as an aircraft mechanic and an aircraft 
inspector due to his inability to climb into small spaces and 
twist his neck, the Board notes that the veteran's disability 
rating of 60 percent was recognition that his industrial 
capabilities were severely impaired.  

The evidence did not otherwise show that the his disability 
necessitated periods of hospitalization or that the 
manifestations of the disability were unusual or exceptional 
as to render impractical the  application of regular 
schedular standards.  In sum, the Board finds that the record 
did not show, prior to March 26, 2004, that the average 
industrial impairment from the veteran's disability would be 
in excess of that contemplated by the assigned evaluation.  
Therefore, the Board finds that the criteria for submission 
for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996).

For the reasons set forth above, the Board finds the criteria 
for a rating in excess of 60 percent for the veteran's 
service-connected cervical spine disability have not been 
met.  This is a case where the preponderance of the evidence 
is against the claim and the benefit-of-the-doubt doctrine is 
not applicable.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to a rating in excess of 60 percent for a 
cervical spine disability is denied.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



